Citation Nr: 0634637	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  03-32 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from May 1937 to March 
1940, and from February 1941 to December 1945.  He died in 
October 2001, and the appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO). 


FINDINGS OF FACT

1.  The veteran died in October 2001, at the age of 81.  

2.  The veteran's death certificate listed the immediate 
cause of death as pneumonia with respiratory failure, due to 
or as a consequence of chronic obstructive lung disease and 
acute myocardial infarction.  

3.  At the time of the veteran's death, service connection 
was in effect for: traumatic encephalopathy, evaluated as 
50 percent disabling; left radial nerve incomplete paralysis, 
evaluated as 40 percent disabling; seizure disorder, 
evaluated as 40 percent disabling; residual of left arm 
injury, muscle group VI, evaluated as 20 percent disabling; 
intra-cranial pressure with diplopia, evaluated as 10 percent 
disabling; left foot scars, evaluated as 10 percent 
disabling; and left ear hearing loss, 


evaluated as noncompensable.  The combined disability 
evaluation for the veteran's service-connected disabilities 
was 90 percent, effective from April 1994.  The veteran had 
also been awarded a total disability rating based upon 
individual unemployability due to service-connected 
disabilities, effective from April 1994.

5.  The veteran's pneumonia with respiratory failure, chronic 
obstructive lung disease and acute myocardial infarction 
began many years after service discharge and were not due to 
or the result of service.  

6.  The veteran's service-connected disabilities did not 
cause or contribute substantially or materially to cause or 
hasten the veteran's death.


CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), 


must be provided to a claimant before the initial unfavorable 
VA decision on a claim for VA benefits, and must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim. 18 Vet. 
App. at 120-121. 

The RO's letter in April 2002, as well as April 2005, advised 
the veteran of the foregoing elements of the notice 
requirements.  The appellant has received a hearing before 
the Board in this matter, and this matter was the subject of 
a prior remand from the Board.  

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Also, the appellant 
has been provided with every opportunity to submit evidence 
and argument in support of her claim, to respond to VA 
notices, and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the appellant.  The appellant has not 
identified any additional evidence pertinent to her claim 
that is not already of record.  Moreover, a medical opinion 
to clarify the etiological relationship between the veteran's 
cause of death and his service-connected disabilities has 
been obtained.

In the circumstances of this case, VA has satisfied its 
duties to inform and assist the appellant.  Therefore, she 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claim.  
 
Analysis

The Board has reviewed all the evidence in the veteran's 
claims folders.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the appellant or on her behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to her claim.  

The appellant, the widow of the veteran, claims that service 
connection is warranted for the cause of the veteran's death.  
She specifically alleges that the veteran's service-connected 
disabilities and his experiences while in the military 
resulted in acute stress and declining mental health, which 
eventually caused the deterioration of the veteran's physical 
health leading to his fatal pneumonia.  At her hearing before 
the Board, the appellant testified that the veteran 
frequently experienced paranoid thoughts, including multiple 
incidents in which he believed people were trying to kill 
him.  She reported that these incidents created a high level 
of stress, which had a negative impact on the veteran's 
health, and ultimately caused or hastened his death.

In order to prevail on the issue of entitlement to service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred or aggravated by service 
caused or contributed substantially or materially to cause 
the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  
A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  Contributory cause 


of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases, including cardiovascular disease, which are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.

The veteran passed away in October 2001, at the age of 81.  
His death certificate listed the immediate cause of death as 
pneumonia with respiratory failure, due to or as a 
consequence of chronic obstructive lung disease and acute 
myocardial infarction.  No autopsy was performed.  

The veteran's complete service medical records are not of 
record despite extensive efforts on the part of the RO.  
Correspondence from the National Personnel Records Center, 
dated in April 2005, noted that these records either do not 
exist or have been lost, and that further efforts to locate 
them would be futile.  Consequently, in reaching this 
decision, the Board acknowledges, and accepts, the heightened 
obligation to provide an explanation of the reasons or bases 
for its findings and to consider the benefit of the doubt 
rule under 38 U.S.C.A. § 5107(b).  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  

As noted above, the veteran served on active duty from May 
1937 to March 1940, and from February 1941 to December 1945.  
His service personnel records listed his inservice specialty 
as a demolition specialist, and also noted that he was 
awarded a Combat Infantryman Badge.  A review of the 
veteran's available service medical records revealed 
treatment for shrapnel wounds to the scalp, left lower arm, 
and left ankle in June 1945.  These injuries were the result 
of a grenade which exploded during firing practice while the 
veteran was stationed in the Philippines.  No treatment for 
pneumonia, chronic obstructive lung disease, or a heart 
disorder was shown during service.  The veteran was 
discharged from the service as a result of the disabilities 
sustained from the grenade shrapnel in June 1945. 

During his lifetime, service connection was in effect for: 
traumatic encephalopathy, evaluated as 50 percent disabling; 
left radial nerve incomplete paralysis, evaluated as 40 
percent disabling; seizure disorder, evaluated as 40 percent 
disabling; residual of left arm injury, muscle group VI, 
evaluated as 20 percent disabling; intra-cranial pressure 
with diplopia, evaluated as 10 percent disabling; left foot 
scars, evaluated as 10 percent disabling; and left ear 
hearing loss, evaluated as noncompensable.  The combined 
evaluation for the veteran's service-connected disabilities 
was 90 percent, effective from April 1994.  The veteran had 
also been awarded a total disability rating based upon 
individual unemployability due to service-connected 
disabilities, effective from April 1994.

Extensive post service medical treatment records, obtained by 
the RO, show treatment for a variety of conditions.  The 
report of a VA physical examination, performed in March 1947, 
noted that the veteran's psychiatric examination revealed a 
bright and active young man.  The report stated that no 
evidence of any psychoneurotic involvement was found.  A 
subsequent VA examination, dated in April 1949, noted a 
diagnosis of no neuropsychiatric residuals.  A VA 
examination, performed in September 1950, noted that there 
was no evidence of any type of psychiatric disorder in this 
case.

In April 1994, the veteran was hospitalized for treatment of 
coronary artery disease.  

In December 1994, the RO issued a rating decision which 
denied, in pertinent part, service connection for a nervous 
condition.

A report, dated in March 1995, noted that the veteran was 
hospitalized due to progressively worsening shortness of 
breath.  The hospitalization report stated that the veteran's 
delusional disorder from the gunshot wound to the head was 
felt to be a significantly contributing factor to the 
veteran's not weaning from the ventilator.  It also noted 
that the veteran was known to have paranoid delusions about 
someone trying to shoot him, and that this had been going on 
for months prior to his hospitalization.  The veteran 
remained hospitalized for treatment for approximately four 
months.  His hospital discharge report noted final diagnoses 
of prolonged ventilator dependence; severe chronic 
obstructive pulmonary disease; severe triple vessel coronary 
artery disease, nosocomial pneumonia times three; 
cholecystitis, status post percutaneous cholecystomy tube 
placement; non-Q wave myocardial infarction in March 1995; 
atrial fibrillation with rapid ventricular response, status 
post direct current cardioversion; delusional disorder; 
hypotension; and degenerative joint disease.  

In June 2001, the veteran was hospitalized for treatment of a 
non-Q wave myocardial infarction and chronic obstructive 
pulmonary disease exacerbation with possible pneumonia.  The 
report also noted diagnoses of delusional psychosis and 
anxiety disorder.

The veteran's terminal hospitalization report, dated in 
October 2001, noted that he had been admitted through the 
emergency department with acute myocardial infarction.  The 
report noted his history of having previously been on a 
ventilator at least twice, once for apparently seven to eight 
months.  It noted that his hospital course was complicated by 
congestive heart failure, pseudomonas pneumoniae, 


with hypercapnic respiratory failure.  In spite of aggressive 
respiratory treatment, the veteran's hypercapnic situation 
gradually worsened.  Subsequently, he had unacceptable 
bradycardia and shocky conditions, and died.  The discharge 
summary noted final diagnoses of acute non ST-wave myocardial 
infarction; acute hypocardic respiratory failure, secondary 
to pseudomonas pneumonia with underlying chronic obstructive 
lung disease; underlying dementia; old stroke; history of 
malignant melanoma; history of colon carcinoma; and chronic 
atrial fibrillation.

In support of her claim, the appellant has testified as to 
her contentions regarding the cause of the veteran's death.  
While the Board does not doubt the sincerity of the appellant 
or her belief in the merits of the claim, lay persons are not 
competent to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  She has also provided copies of articles posted 
on the Internet relating to the effect of stress on the body, 
as well as a magazine article discussing post-traumatic 
stress disorder.  See Mattern v. West, 12 Vet. App. 222 
(1999) (medical statement and/or treatise evidence that was 
too generic and inconclusive as to the specific facts in a 
case was insufficient to establish causal link); Sacks v. 
West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. 
App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

In October 2003, a VA examination was conducted in order to 
obtain a medical opinion regarding the etiology of the 
veteran's cause of death.  The VA examiner noted that the 
veteran's claims folders had been reviewed, as well as his 
medical treatment records.  The report noted his inservice 
history of an injury from an exploding grenade.  It also 
noted the veteran's history of multiple myocardial 
infarctions and cerebrovascular accidents; severe chronic 
obstructive pulmonary disease, oxygen dependent; and dementia 
with a history of delusional disorder; paranoid behavior and 
Alzheimer's disease.  Based upon her review of the claims 
folders, the VA examiner opined that there was no 
relationship between the veteran's shrapnel wounds and his 
subsequent respiratory failure which resulted in 


his death.  The report noted that the veteran's respiratory 
failure was a direct result of his longstanding chronic 
obstructive pulmonary disease and oxygen dependence, as well 
as his bilateral pneumonia which he developed while 
hospitalized.

In May 2005, a second VA examination was conducted for 
purposes of obtaining a medical opinion as to the etiology of 
the veteran's cause of death.  The VA examiner noted the 
veteran's claims folders had been thoroughly reviewed.  The 
report noted the veteran's inservice history of injuries 
sustained form an exploding grenade and his post service 
medical treatment history.  Based upon his review of the 
record, the examiner concluded that the veteran's cause of 
death was "less likely than not" related to his service-
connected disabilities.  The VA examiner further opined that 
it was "less likely than not" that the veteran's service-
connected disabilities made the veteran less capable of 
resisting the affect of fatal disease.  Finally, the VA 
examiner specifically addressed the appellant's claim 
pertaining to stress and the veteran's mental condition and 
its effect, if any, on the veteran's cause of death.  On this 
issue, the VA examiner opined that the veteran's mental 
condition, including schizophrenia, paranoid type, delusions 
and dementia, was "less likely than not" related to the 
progression of cardiovascular disease or chronic obstructive 
pulmonary disease.  

Based on the foregoing, the preponderance of the evidence is 
against a finding of entitlement to service connection for 
the cause of the veteran's death.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In so concluding, the Board in no way intends to 
minimize the veteran's sacrifices during his World War II era 
service to his country, or the appellant's sincerity in 
pursuing her claim.  However, the Board is obligated to 
decide cases based on the evidence before it.  See Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994) (holding that the Board is 
bound by the law and is without authority to grant benefits 
on an equitable basis).


ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


